Case 3:13-cv-00257-JAM Document 305-4 Filed 10/11/18 Page 1 of 4




            EXHIBIT 1
                            Case 3:13-cv-00257-JAM Document 305-4 Filed 10/11/18 Page 2 of 4


    SFT's Directors   , .
                              Ma^ 2007 '    May, .2010' June, 2Q13 ~
    Director names            May, 2010     May, 2013 June, 2016
    Victor Hung                                             .    •/
    Betty Hung'
    Angela Hung
                                    ■./
    Vickie-Hung

                                :
         1'.                         /
                                                 v

•   MVP's Directors
    Director names                  2007        2008            2009      2010   2011   2012             2013   2014
    Hung Wei I, Victor                                                     v/     v'
    Hung Chia Chi, Angela                                        ■/
                                                                           y'                             •/
    Hung Chia Pei, Betty
                                                                           ■/     ■/
                                                                                                          /


    WF has no director, but it has general manager who is Vickie Huang,


                                                                                                                                    :-l
    SFA's Directors
    Director names                  2007        2008            2009      2010   2011   2012             2013   2014
    Victor Hung                      Y           y"              y'       . Y     Y                       y".    y'

    Betty Hung                       y           y               y         y      y                       y-     y
    Angela Hung                      y.          y               y         y      y      y                y      y
                                                                 y         y      ,y    • y-              y       y
                                                                                                                               ;/
    Steven Huang                     •y          y ••
                                     y-          y               y.        y      y       y               y     - y                 i
    Vickie Huang
    Michael Hung                     y                                                                                              i
    Wan-Chien Lu                                                                                          y      y


                                                                                               EXHIBIT
      CONFIDENTIAL                                                                                                     SFA003233
                            Case 3:13-cv-00257-JAM Document 305-4 Filed 10/11/18 Page 3 of 4


                                                                                                                           ■




                     2007    2008   ■   2009         2010        2011         2012     ■   2013.       2014
               <:              =======:===WF’s Lega! Representative=:

                               ===========VVF‘s General- Manager=--==:                                          :>■




Vickie Huang
                <{May)=-       =SFC's pirector==f>(May}’

                                                     5FA's Director

                                                    =IVlVP's Director

                                               :SFC's General Manager—:
Victor Hung
                                                :====:SFC's Director=:                                     ■>




                                                :====SFA's Director                                     :==>

                                                     :MVP's Director:

                <{May}:         :SFC's Director===>{May}

Betty Hung                                     :SFC's Executive Vice Pre.sident===:                       :=>

                                                                           SFA's CEO               ■ SFA's CEO

               <=:                                :==SFA's Director:                                      :=>

                                                     :MVP's Director=:

Angela Hung     <[May)          :SFC's Director=>(May)

               <=:                                   :SFA's Director




    CONFIDENTIAL                                                                                                      SFA003234
                                Case 3:13-cv-00257-JAM Document 305-4 Filed 10/11/18 Page 4 of 4




                   • 2007       2008     2009         2010       .2011       2012   2013   2014
                                                WF's Legal Representative:                        :>
Vickie Huang        <(iVlay):     :SFC's Director==>(May)-                                                           :       I



                   <=:                                SFA's Director==                        :>

                                                     :MVP's Director

Victor Hung        <=:j                              :SFA's Director==                       :=>
                   <:                                ■SfCs Director                           :>
                                                     :lVIVP's Director

Betty Hung          <(May):       :SFC's Director==>{May]

                                                    =SFA's Director:

                                                     :MVP's Director==:                        :>

Angela Hung         <(May)=:      :SFC's Director==>{May)

                                                     :SFA's Director-                         :>
                                                                                                                         ’■ .i




               I

               1
   CONFIDENTIAL                                                                                        SFA003235 ■
